EVERETT, Chief Judge
(dissenting):
I
Until the Military Rules of Evidence took effect, a prior consistent statement of a witness was admissible only for corroboration and then only under several well-defined limitations. See para. 153a, Manual for Courts-Martial, United States, 1969 (Revised edition). Moreover, although not required by the Manual, this Court followed the rule, favored by Wigmore and others, that “[mjerely assailing a witness’s testimony by cross-examination does not afford an opportunity to corroborate him by proof of previous consistent statements.” United States v. Kellum, 1 U.S.C.M.A. 482, 486, 4 C.M.R. 74, 78 (1952).
Now Mil.R.Evid. 801(d)(1)(B) authorizes receipt of a prior consistent statement as substantive evidence if “[t]he declarant testifies at the trial or hearing and is subject to cross-examination concerning the statement, and the statement is ... consistent with the declarant’s statement and is offered to rebut an express or implied charge against the declarant of recent fabrication or improper influence or motive.” Neither the Rule nor the Analysis, however, purports to answer whether cross-examination can itself constitute “an express or implied charge ... of recent fabrication or improper influence or motive” on the part of the witness. Because the majority opinion relies exclusively on the cross-examination of Nurse to justify reception of his prior consistent statement under Mil.R.Evid. 801(d)(1)(B), I assume that “assailing a witness’s testimony by cross-examination,” 1 U.S.C.M.A. at 486, 4 C.M.R. at 78, now is deemed sufficient under some circumstances to authorize admission in evidence of his prior consistent statement. On this point the majority apparently has overruled sub silentio United States v. Kellum, supra.
Since, under the Military Rules of Evidence, a prior consistent statement is received as substantive evidence — rather than merely as corroboration of a witness — I hesitate to liberalize admissibility of prior consistent statements in this way. However, I never was fully convinced of the logical basis of the Kellum rule that cross-examination of a witness does not by itself justify allowing an opportunity to corroborate him by proof of his earlier consistent statements. Thus, as long as military judges exercise some caution in construing cross-examination as “an express or implied charge ... of recent fabrication or improper influence or motive,” I am willing to go this far with the majority.
II
A second concern I have is that Mil.R. Evid. 801(d)(1)(B) — unlike its predecessor Manual provision — does not, “[o]n its face, ... require that the consistent statement offered have been made prior to the time the improper influence or motive arose or prior to the alleged recent fabrication.” Analysis of Mil.R.Evid. 801(d)(1)(B), Appendix 18, Manual, supra. Nonetheless, I believe that Mil.R.Evid. 801(d)(1)(B) has not changed the requirement — previously enunciated by paragraph 153a of the Manual— that the consistent statement must “have been made prior to the time the improper influence or motive arose or prior to the alleged recent fabrication.” See Analysis, supra. Various United States Courts of Appeals have read such a requirement into Fed.R.Evid. 801(d)(1)(B). See United States v. Sampol, 636 F.2d 621 (D.C. Cir. 1980); United States v. Guevara, 598 F.2d. 1094 (7th Cir. 1979); United States v. Quinto, 582 F.2d 224 (2d Cir. 1978); Unit*353ed States v. Scholle, 553 F.2d 1109 (8th Cir.), cert. denied, 434 U.S. 940, 98 S.Ct. 432, 54 L.Ed.2d 300 (1977); but see United States v. Parodi, 703 F.2d 768, 784-87 (4th Cir. 1983); United States v. Rubin, 609 F.2d. 51 (2d Cir. 1979), aff'd, 449 U.S. 424, 101 S.Ct. 698, 66 L.Ed.2d 633 (1981). The language of the Military Rule corresponds to this Federal Rule. Although there is a substantial conflict of civilian authority on this point, I prefer the more restrictive interpretation of Mil.R.Evid. 801(d)(1)(B).
The key to answering this dilemma is relevance. See Mil.R.Evid. 401. As Judge Weinstein put it in his treatise on the Federal Rules of Evidence:
Substantive use under Rule 801(d)(1)(B) is limited to situations where high probative value is most likely. Evidence which counteracts a suggestion that the witness changed his story in response to some threat or scheme or bribe by showing that his story was the same prior to the external pressure is highly relevant in shedding light on the witness’ credibility. Evidence which merely shows that the witness said the same thing on other occasions when his motive was the same does not have much probative force “for the simple reason that mere repetition does not imply veracity.”
4 Weinstein’s Evidence, 801-117 to 801-18 (1979) (footnotes omitted). Accord 4 D. Louisell and C. Mueller, Federal Evidence 188 (1980). In my view, this logic is compelling. And if this were not enough, the scale certainly is tipped in this direction by the new, unlimited use to which this evidence can be put. When a prior consistent statement, once admitted, can be used as substantive evidence rather than merely as corroboration of the witness, any marginal relevance of such a statement made after the motive to fabricate arose clearly is outweighed by the risk of undue prejudice to the accused. See Mil.R.Evid. 403.
In the present case, the reception in evidence of Nurse’s prior statement was erroneous because it violated these limitations on admissibility. Nurse’s implied motive to fabricate the commission of crimes by others so that he could receive a “recommendation from the United States Army” existed on April 29, when he prepared his statement.
Ill
An alternative ground relied on by the Court of Military Review was Mil.R.Evid. 801(d)(1)(C), which concerns identification. The court held:
We note that the defense also implied, in both cross-examination and argument, that Nurse may have made a drug purchase on 29 April but from someone other than the appellant. Accordingly, Nurse’s prior statement also was admissible as a statement of identification under Mil.R.Evid. 801(d)(1)(C).
14 M.J. 749, 751 (A.C.M.R. 1982). Under the circumstances of this case, though, I do not agree that the statement here at issue was admissible for this purpose.
The proffered exhibit contained the statement, “The Black male was later identified as SP4 MEYERS, USAMEDDAC, Wuerzburg.” This is not a typical example of the “identification” intended to be included within Mil.R.Evid. 801(d)(1)(C). More classic examples would be “[ejvidence that the ... [declarant] heard the voice of the culprit while the ... [crime] was being committed ... and, upon later hearing the [defendant’s] voice, ..., said ‘he’s the one’ ”; or evidence that the declarant, who saw the act committed and who personally knew the defendant, said “the one who did it is” the defendant. See Louisell and Mueller, supra at 208. In the cases illustrated by these examples, the identification statement is relevant as trustworthy: it is based on the personal senses of the declarant.
In the case at bar, however, the record does not indicate how appellant “was later identified” to Nurse: Did the informant subsequently identify appellant by name? How? Nurse certainly did not know appellant; appellant was a stranger to Nurse, as is clear from the quoted part of Nurse’s statement and from his testimony on cross-*354examination. In other words, Nurse’s “identification” of appellant by name in his statement is untrustworthy and, hence, not relevant for that purpose. Indeed, considering the numerous constitutional issues involved in using a prior statement for identification, see id. at 238 et seq., the use of Nurse’s statement for identification under the circumstances of this case may well have violated appellant’s constitutional right of confrontation. See U.S. Const, amend. VI.
IV
The military judge originally excluded Nurse’s statement from evidence. Contrary to the majority opinion, I am convinced that he should have adhered to his ruling, rather than succumbing to the curiosity of the court members. Of course, in light of the circumstances under which the statement was requested by the court members and considered by them, there can be no doubt that the error in receiving it was prejudicial to appellant.